[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT ONE)
The applicant appeals to this court for a reduction of her tax liability on the property known as 15 Maple Street in the City of Shelton, Connecticut. The city has placed the 100 percent appraised value at $91,000 and a 70 percent appraisal of $63,770.
The appraiser for the plaintiff indicates the total value of the property to be $57,000 and makes claim that the property is assessed by $34,100 over its value.
The court after scrutinizing exhibits finds that the dwelling is not overassessed but the land value does not meet the value criteria in the vicinity. Therefore, the court reduces the 100 percent assessment by $7,100, indicating a 100 percent valuation of $84,000 and a 70 percent valuation of $58,800. The court hereby renders judgment in favor of the plaintiff in the amount of $4,970 with interest and costs from the date of the assessment.
Philip E. Mancini, Jr. State Trial Referee CT Page 13456